Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Tamm on January 20, 2022.

In the specification, paragraph [0016], line 2, after “about, insert “5 wt.% and about 40 wt.%, preferably between about”.

Claim 11, line 5, delete “mixture” and insert therefor “emulsion”.
Claim 11, line 5, delete "contained in an amount”.

The application has been amended as follows: 
Claim 20, line 3, delete “mixture” and insert “surfactant and the organic solvent”.


The hereinabove amendments all find basis in the specification and the claims as originally filed.


Reasons for Allowance

The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for producing zeolite BEA crystals of consistent size between about 40 nm and 500 nm, wherein an organic solvent and surfactant are combined at heading between 55C and 70C, followed by adding a heated zeolite solution containing silicon and aluminum compounds, followed by drop-wise addition to create an emulsion which is heated and BEA crystals are precipitated therefrom.  The prior art conditions for the initial heating are different from the temperatures claimed herein, and the art thus teaches away from the instant temperature range.  In other claims, the addition rates are also variable.  The prior art suggests their reaction conditions are critical to prevent premature reaction and clogging of the reaction system.  Accordingly, there is no motivation for modification of the prior art disclosures in the manner claimed herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732